Citation Nr: 1220593	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-09 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to January 26, 2011, and as 50 percent disabling thereafter.

2.  Entitlement to an increased rating for service-connected residuals, rupture, biceps tendon, right arm, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1964 to February 1967. 

This appeal to the Board of Veterans Appeals  (Board) arises from a July 2007 rating action which granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date for service connection of October 6, 2006, and which denied a claim for an increased rating for service-connected residuals, rupture, biceps tendon, right arm, evaluated as 10 percent disabling. 

The Veteran appealed the issues of entitlement to an increased initial evaluation for PTSD, and an increased rating for his right arm disability.  In March 2011, the RO increased the Veteran's evaluation for PTSD from 30 percent to 50 percent, and assigned an effective date for the 50 percent rating of January 26, 2011.  Since this increase did not constitute a full grant of the benefit sought, the PTSD increased initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 


FINDINGS OF FACT

1.  Prior to January 26, 2011, the Veteran's PTSD is shown to have been productive of symptoms that included nightmares, sleep disturbance, irritability, and difficulty concentrating, but not occupational and social impairment with reduced reliability and productivity. 

2.  As of January 26, 2011, the Veteran's PTSD is shown to have been productive of symptoms that included nightmares, sleep disturbance, intrusive thoughts, irritability, depression, and difficulty concentrating, but not occupational and social impairment, with deficiencies in most areas. 

3.  The Veteran's service-connected residuals, rupture, biceps tendon, right arm, are shown to have been productive of symptoms that include some pain and soreness, but not a limitation of elbow flexion to 100 degrees, a limitation of elbow extension to 75 degrees, pronation lost beyond the last quarter of arc with the hand not approaching full pronation, mild incomplete paralysis, neuritis, or neuralgia, of the upper or middle radicular  group, or severe incomplete paralysis, neuritis, or neuralgia, of the musculocutaneous nerve.  


CONCLUSIONS OF LAW

1.  Prior to January 26, 2011, the criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011). 

2.  As of January 26, 2011, the criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2011). 

3.  The criteria for a rating in excess of 10 percent for service-connected residuals, rupture, biceps tendon, right arm, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.73, 4.124a, Diagnostic Codes 5206, 5207, 5208, 5213, 5326, 8510-8717 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Evaluation/Increased Rating

The Veteran asserts that he is entitled to an increased initial evaluation/increased rating for his service-connected PTSD, and right arm disability.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  PTSD

In July 2007, the RO granted service connection for PTSD, evaluated as 30 percent disabling, with an effective date for service connection of October 6, 2006.  The Veteran appealed the issue of entitlement to an increased initial evaluation.  In March 2011, the RO granted the claim, to the extent that it increased the Veteran's rating for PTSD from 30 percent to 50 percent, and assigned an effective date for the 50 percent rating of January 26, 2011.  Since this increase did not constitute a full grant of the benefits sought, the increased initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

Given the foregoing, appeal period is from October 6, 2006 to the present, see 38 C.F.R. § 3.400(b)(1) (2011), and the issue may be stated as whether the criteria for an evaluation in excess of 30 percent for PTSD have been met prior to January 26, 2011, whether the criteria for an evaluation in excess of 50 percent have been met thereafter. 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The RO has evaluated the Veteran's PTSD under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

Under DC 9411, Under DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.   

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). 

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV"). 

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

With regard to the history of the disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's discharge (DD Form 214) shows that he served in Vietnam, and that his awards include the Combat Infantryman Badge.  There is no relevant evidence of treatment during service, or until 2006.  VA progress notes show that in early October 2006 (prior to the effective date for service connection), the Veteran received a screening interview during which he reported having "a few stress-related symptoms which do not require treatment," as well as sleep difficulties, irritability, and concentration problems.  He stated he was concerned with financial difficulties, people having a poor opinion of him, and "being too emotional."  

1.  Prior to January 26, 2011

VA progress notes show that in February 2008, the Veteran had a positive depression screen.  He stated that over the past two weeks he had thoughts that he would be better off dead.  He denied any suicidal ideation, or plan.  He indicated that he was not in treatment, and that he had "absolutely no intention" of harming himself, but that he would not mind if he died tomorrow.  

A VA examination report, dated in January 2007, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran's history was summarized, and it was noted that there was no evidence of relevant treatment during service, or until 2006, although he had been in group therapy and received substance abuse treatment while in prison (these records were noted to be unavailable).  The Veteran denied a history of psychiatric hospitalizations, or suicide attempts.  He stated that he had worked for an automobile manufacturer for six years, and in home improvement and construction for 20 years.  He had been driving a semi truck since 1994.  He had been in prison between 1985 and 1987, and in 1996, both times for drug trafficking.  He had not used alcohol or drugs since 1988.  He stated he had been married for 39 years, and that he had a son and a daughter.  On examination, he was alert and oriented to person, place and time.  He had good grooming and hygiene.  Speech was normal, although overproductive at times.  Thought processes were tangential, but re-directable and generally coherent and understandable.  The Veteran denied suicidal or homicidal ideation, and auditory or visual hallucinations.  There was no evidence of psychosis or mania.  Mood was "very good," and affect was variable and appropriate.  He complained of symptoms that included nightmares, and thoughts of Vietnam "almost daily."  He complained that he did not take pleasure in his life anymore, and that he had difficulty concentrating.  He reported having hypervigilance and a hyperstartle response.  He also reported having difficulties sleeping, and stated that he was "very emotional."  The Axis I diagnoses were chronic PTSD, and alcohol, cannabis, and cocaine abuse, all in sustained full remission.  The Axis V diagnosis was a GAF score of 61, which the examiner stated "was chosen to reflect the mild nature of his symptoms and their impact on his interpersonal and occupational functioning."  The examiner stated that he had mild impairment in occupational functioning as a result of fatigue due to lack of sleep and irritability that impacts interactions with bosses and co-workers.  His symptoms were also likely to mildly to moderately impact his relationship with his wife and children, through difficulties with processing negative affect, irritability, and through isolating himself.   

The Board finds that prior to January 26, 2011, an initial evaluation in excess of 30 percent is not warranted.  The Veteran's symptoms are not sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than an initial 30 percent rating.  The Veteran did not receive treatment for psychiatric symptoms during the time period in issue, other than one treatment in February 2008.  He is not on any medications for control of his symptoms.  The January 2007 VA examination report shows that he was alert and oriented to person, place and time, with good grooming and hygiene, and essentially normal speech.  Thought processes were tangential, but re-directable and generally coherent and understandable.  The Axis I diagnoses were chronic PTSD, with alcohol, cannabis, and cocaine abuse all in sustained full remission, and the Axis V diagnosis was a GAF score of 61, which indicates no more than mild symptoms.  See QRDC DSM-IV.  The examiner specifically stated that the Veteran's symptoms were "mild" in nature, and in their impact on his interpersonal and occupational functioning.  In summary, prior to January 26, 2011, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of short- and long-term memory; and impaired abstract thinking, nor are the other PTSD symptoms shown to have resulted in such impairment.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an initial evaluation in excess of 30 percent under DC 9411 prior to January 26, 2011.  See 38 C.F.R. § 4.7.  

2.  As of January 26, 2011

The only relevant medical evidence is a VA examination report, dated in January 2011, which indicates that the examination was performed on January 26, 2011.  It which shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran's relevant medical history was summarized.  The examiner noted that the Veteran has not been interested in medication or therapeutic interventions for his ongoing symptoms.  The Veteran denied receiving any outpatient mental health treatment since his last examination.  He was not on any psychotropic medications, and had not participated in any therapy.  He had maintained his sobriety and abstinence from drugs since 1988.  He complained of distressing memories of Vietnam, hypervigilance, an exaggerated startle response, irritability, and chronic difficulties with depression and anxiety.  He denied having panic attacks.  He endorsed some mild road rage and impulsive spending, as well as difficulties with sleep and motivation, fatigue, difficulty concentrating.  He reported having passive suicidal ideation (with no intent or plan), and frequent crying spells.  He stated he woke up four to five times per night, and that he did not sleep more than four to five hours per night.  He did not endorse auditory or visual hallucinations, delusions, or paranoia.  He complained of chronic difficulties with hopelessness, helplessness, and worthlessness.  He stated that he drove a truck for a living, and that he frequently got lost.  He denied having difficulty with highly-learned tasks.  He stated he had been married for 43 years, and that his marriage was "ok."  He was raising his 11 year-old grandson, and he had a good relationship with his children.  He was independent in his activities of daily living.  He kept to himself and did not socialize outside of his family.  He had gotten a new full-time job driving a truck in the fall of 2009.  He denied missing time from work due to psychiatric symptoms.  He reported having distressing thoughts five to six times per week, and nightmares three to four times per week.

On examination, he became tearful when discussing his service, but his speech otherwise had regular rate and rhythm, and was relevant and spontaneous.  He was very verbal; speech was otherwise relevant.  Attention to hygiene was good, and his clothing was clean and appropriate.  He was alert and oriented times three.  Recent and remote memory was intact.  Cognition was grossly intact, but there were mild to moderate difficulties with concentration, focus, attention, or distractability.  Mood was depressed and anxious, and affect was somewhat blunted.  There was no evidence of a formal thought disorder.   Thought processes were goal-directed, with some tendency towards over-inclusiveness, tangentiality, and circumstantiality.  Insight and judgment were fair, although he was capable of impulsive acts of poor judgment.  The Axis I diagnoses were chronic PTSD, and polysubstance dependence, in remission.  The Axis V diagnosis was a GAF score of 55.  The examiner noted moderate symptomatology, with moderate difficulties with interpersonal functioning, and mild to moderate difficulties adapting to stressful situations in a work, classroom or social setting.  It was noted that he had been able to establish effective work relationships, in part because he worked relatively in isolation.  Although he had some cognitive misperceptions, his thinking processes were otherwise logical and would not adversely affect his social and vocational functioning.  There were also mild to moderate difficulties with occupational productivity, reliability, efficiency, or work performance, which were unlikely to lead to missed time from work.    

The Board finds that as of January 26, 2011, an evaluation in excess of 50 percent is not warranted.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment, with deficiencies in most areas, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 50 percent rating.  The findings as to the Veteran's speech, thought processes, insight, and judgment, are not shown to be sufficiently severe to warrant an increased evaluation.  In this regard, his GAF score was 55, which indicates no more than moderate symptoms.  See QRDC DSM-IV.  The examiner specifically stated that the Veteran had moderate symptomatology, with moderate difficulties with interpersonal functioning, and mild to moderate difficulties adapting to stressful situations in a work, classroom or social setting.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 50 percent under DC 9411 as of January 26, 2011.  See 38 C.F.R. § 4.7.  

B.  Right Arm

The Veteran asserts that he is entitled to an increased rating for service-connected residuals, rupture, biceps tendon, right arm, currently evaluated as 10 percent disabling.  

The Veteran's service treatment reports show that in January 1965, the Veteran was treated for torn muscles in his right arm after he was hooked on a static line, causing pain and weakness.  The impression was torn biceps tendon.  A February 1965 report notes good functioning, with a "pop eye" contour.  The examiner noted that repair was not an option.  See 38 C.F.R. § 4.1.  

The Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5326, the maximum rating allowed for an extensive muscle hernia without other injury to the muscle.  38 C.F.R. § 4.73, Diagnostic Code 5326. 

The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Under 38 C.F.R. § 4.71a, DC 5206, a 20 percent evaluation is warranted where elbow flexion of the major or minor extremity is limited to 90 degrees. 

Under 38 C.F.R. § 4.71a, DC 5207, a 20 percent rating is warranted for: "Forearm, limitation of extension" where elbow extension of the major or minor extremity is limited to 75 degrees. 

Under 38 C.F.R. § 4.71a, DC 5208, a 20 percent rating is warranted where elbow flexion of the major or minor extremity is limited to 100 degrees, and elbow extension of the major or minor extremity is limited to 45 degrees. 

Under 38 C.F.R. § 4.71a, DC 5213, limitation of pronation of the major or minor arm is rated as 20 percent disabling when motion is lost beyond the last quarter of arc and the hand does not approach full pronation. 

The normal range of motion for the elbow is flexion to 145 degrees and extension to 0 degrees.  Normal pronation is from zero to 80 degrees, and normal supination is from zero to 85 degrees.  38 C.F.R. § 4.71, Plate I. 

The relevant medical evidence is in the form of VA progress notes, and two VA examination reports, dated in September 2006 and January 2007.  

With regard to the VA progress notes, an October 2006 report notes an avulsed biceps tendon.  A February 2007 report contains assessments that included avulsed right biceps tendon.  The report notes that he has "fairly good" use of the right arm, with some numbness in the hand.  A February 2008 VA report shows that the Veteran complained of pain on palpation of the biceps tendon in the bicipital groove, but that he had no tenderness there.  The report notes left shoulder pain, DJD (degenerative joint disease) vs biceps tendonitis, vs rotator cuff.  

A VA examination report, dated in September 2006, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran's right elbow had flexion to 135 degrees, and extension to 0 degrees.  Strength was 5/5 in all muscle groups of the upper extremities bilaterally.  The right biceps protruded and bulged several inches above the antecubital fossa.  Tone was within normal limits, and there was no tissue loss, scars, adhesions or damage to bone or joints.  There was no easy fatigability or weakness.  There was no muscle contracture of the bicep tendon, and otherwise function was normal.  Repetition of elbow flexion and extension did not change the range of motion, which was largely preserved.  The diagnosis was biceps tendon rupture, and mild neuropathy of the brachial plexus nerves distal to the biceps injury, with no atrophy or sensory neuropathy.   

A VA examination report, dated in January 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran was noted to be right -handed.  He reported having "a little bit of an ache and soreness in the arm, but it basically has not changed for him."  He stated that repetitive use caused a little bit of aching, soreness, and tenderness, but that he is able to work as a truck driver and do his normal job.  On examination, he had a long head biceps rupture with retraction of the muscle.  He had good muscle strength with a little bit of weakness with supination.  There was no evidence of any other muscle damage, and no evidence of muscle herniation.  It did not affect his function as far as the elbow or shoulder goes, and there was no limitation of motion.  The diagnosis was long head biceps tendon rupture, right arm.  

The Board finds that a rating in excess of 10 percent is not warranted.  The aforementioned findings as to the ranges of motion in the right elbow do not show that the Veteran's right elbow has a limitation of flexion to 100 degrees, a limitation of extension to 75 degrees, or that pronation has been lost beyond the last quarter of arc with the hand not approaching full pronation.  Accordingly, the criteria for a rating in excess of 10 percent under 38 C.F.R. § 4.71a, DC's 5206, 5207, 5208, and 5213 have not been met. 

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).  However, the findings do not support an increased evaluation due to functional loss. In this regard, the September 2006 VA joint examination report shows that strength was 5/5, that tone was within normal limits, and there was no tissue loss, scars, adhesions or damage to bone or joints.  There was no easy fatigability or weakness.  There was no muscle contracture of the bicep tendon, and otherwise function was normal.  Repetition of elbow flexion and extension did not change the range of motion, which was largely preserved.  The January 2011 VA examination report notes good muscle strength with a little bit of weakness with supination, and that there was no evidence of any other muscle damage, and no evidence of muscle herniation.  It did not affect his function as far as the elbow or shoulder goes, and there was no limitation of motion.  

In summary, when the ranges of motion in the right elbow are considered together with the evidence showing functional loss -- to include the findings (or lack thereof) pertaining to neurological deficits, muscle strength, and the lack of evidence of muscle wasting -- the Board finds that there is insufficient probative evidence of objective pain on motion, or any other functional loss, to warrant a rating in excess of 10 percent. 

The Board has also considered the evidence of neuropathy, and whether a rating in excess of 10 percent is warranted under 38 C.F.R. § 4.124a, Diagnostic Codes 8510- 8717, as they pertain to nerves affecting elbow function, to include neuritis and neuralgia of the upper and middle radicular groups, and "all radicular groups," and the musculocutaneous nerve.   

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2011). 

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011). 

Briefly stated, the Veteran complained of numbness of the hand in 2007.  However, the evidence as to functional loss has been discussed.  The September 2006 VA examination report notes "mild" neuropathy of the brachial plexus nerves distal to the biceps injury, with no atrophy or sensory neuropathy.  The January 2011 VA examination report notes that the Veteran's right arm disability did not affect his function as far as the elbow or shoulder goes, and that there was no limitation of motion.  Given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, strength, and sensation, the Board finds that it is not shown that the Veteran's neurological complications from his disability are shown to have been manifested by mild incomplete paralysis, neuritis, or neuralgia, of the upper or middle radicular  group, or by severe incomplete paralysis, neuritis, or neuralgia, of the musculocutaneous nerve, such that a rating in excess of 10 percent is warranted under DC's 8510-8717.  Accordingly, the criteria for a rating in excess of 10 percent have not been met. 

As a final matter, there is no evidence of ankylosis of the elbow, impairment of the flail joint, nonunion of the radius and ulna, nonunion of the ulna with false movement, or nonunion of the upper half of the radius, to support a rating in excess of 10 percent under 38 C.F.R. § 4.71a, DCs 5205, 5209, 5210, 5211, or 5212. 

C.  Conclusion

Consideration has been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2011); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  An evaluation in excess of 50 percent is provided for certain manifestations of the service-connected PTSD disability, and ratings in excess of 10 percent are provided for with regard to the right arm, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning in the right arm.  As the Board finds that the Veteran's disability pictures are contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.
 
In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119, 126 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's evaluations should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of either of the disabilities on appeal such that an increased initial evaluation/increased rating is warranted. 

In reaching these decisions, the Board considered the benefit- of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claims, such rule is not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligations in this case were accomplished by way of a letter from the RO to the Veteran dated in August 2006 (increased rating, right arm).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, 444 F. 3d 1328   (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that this appeal involves a claim for an initial increased evaluation for PTSD.  Thus, although a December 2006 VCAA notice was issued for the claim for service connection for the Veteran's PTSD, where, as here, service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess, 19 Vet. App. at 491. 

The RO has provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA medical records.  For each disability on appeal, the Veteran has been afforded two examinations.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384   (1993). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 
ORDER

The appeal is denied.  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


